 Case 2:21-cv-04509-JFW-KES Document 12-13 Filed 07/18/21 Page 1 of 2 Page ID #:82



1

2

3

4

5

6

7
                            IN THE UNITED STATES DISTRICT COURT
8

9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                               WESTERN DIVISION – LOS ANGELES
11

12
     DIGITAL MARKETING ADVISORS,                           Case No.: 2:21-cv-4509-JFW-KES
13
                    Plaintiff,                             [PROPOSED] ORDER
14
     vs.
15

16   KALYSTA MALLORY,

17                  Defendant.

18

19
            The Court having received and considered Plaintiff’s Motion for Order Permitting

20   Alternative Service Pursuant to Fed. R. Civ. P. 4(e)(1) (Doc. 12), and good cause appearing

21   therefor,
22
            IT IS ORDERED that the Motion is granted. Plaintiff Digital Marketing Advisors is
23
     hereby permitted to execute service via email and certified mail with return receipt requested to
24

25
     Defendant Kalysta Mallory’s residential address, Kalysta Mallory LLC’s Entity Business

26   address, and Kalysta Mallory LLC’s Member Business.

27

28
     [PROPOSED] ORDER

                                                     -1-
 Case 2:21-cv-04509-JFW-KES Document 12-13 Filed 07/18/21 Page 2 of 2 Page ID #:83



1
           Dated this _____ day of August, 2021
2

3
                                       _________________________________
4                                      Honorable John F. Walter
                                       United States District Judge
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER

                                                  -2-
